Citation Nr: 0927042	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lower back, prior to December 
17, 2007.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative arthritis of the lower back, since December 17, 
2007.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right hip, prior to December 17, 
2007.

4.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease, right hip, since December 17, 
2007.

5.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease, right hip, abduction, since 
December 17, 2007.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO) which denied entitlement to 
ratings in excess of 20 percent for degenerative arthritis of 
the lower back, and in excess of 10 percent for degenerative 
joint disease of the right hip.  These disorders are both 
service connected on a secondary basis to a left knee 
disorder.  The veteran appealed. 

By rating action in February 2008 the RO increased the 
ratings for both degenerative arthritis of the lower back and 
right hip to 40 percent.  It also assigned a separate 20 
percent rating for degenerative joint disease, right hip, 
abduction.  These ratings were assigned effective December 
17, 2007.

Even though the RO increased the ratings for both 
degenerative arthritis of the lower back and right hip, and 
granted a separate rating for a limitation of right hip 
abduction, the claims for increased ratings remain in 
controversy because the ratings for the two periods are less 
than the maximum available benefit awardable.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Hence, the Board has 
recharacterized the issues as shown on the title page.  

In February 2008, a personal hearing before a decision review 
officer was held at the RO. A transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  Prior to December 17, 2007, degenerative arthritis of the 
lower back was not manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or by 
favorable ankylosis of the entire thoracolumbar spine.  

2.  Since December 17, 2007, degenerative arthritis of the 
lower back has not been manifested by unfavorable ankylosis 
of the entire thoracolumbar spine.

3.  Prior to December 17, 2007, right hip degenerative joint 
disease was not manifested by a limitation of flexion to 30 
degrees or less.  

4.  Since December 17, 2007, right hip degenerative joint 
disease has not been manifested by ankylosis.

5.  Since December 17, 2007, right hip degenerative joint 
disease with a limitation of abduction has been assigned the 
highest schedular evaluation possible.




CONCLUSIONS OF LAW

1.  Prior to December 17, 2007, the schedular criteria for a 
disability rating in excess of 20 percent for degenerative 
arthritis of the lower back were not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242 (2008).

2.  Since December 17, 2007, the schedular criteria for a 
disability rating in excess of 40 percent for degenerative 
arthritis of the lower back, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5242.

3.  Prior to December 17, 2007, the schedular criteria for a 
disability rating in excess of 10 percent for right hip 
degenerative joint disease were not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5252 (2008).

4.  Since December 17, 2007, the schedular criteria for a 
disability rating in excess of 40 percent for right hip 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5252.

5. Since December 17, 2007, the schedular criteria for a 
disability rating in excess of 20 percent for degenerative 
joint disease, right hip, abduction, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5253 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met with respect to the claim 
pertaining to right hip degenerative joint disease with a 
limitation of abduction.  The decision of the United States 
Court of Appeals for Veterans Claims in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

With respect to all other claims, VA has fulfilled its duty 
to assist the veteran in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  He was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  38 C.F.R. § 3.159(c).

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the Veteran in June 2005, March 2006 
and December 2008 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  The July 2006 statement of the case 
provided notice of the pertinent rating criteria.   VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claims were readjudicated in the February 2009 
supplemental statement of the case.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and he was provided actual notice 
of the rating criteria used to evaluate the disorders at 
issue.  The claimant was provided the opportunity to present 
pertinent evidence and testimony in light of the notice 
provided.  Because the Veteran has actual notice of the 
rating criteria, and because the claims have been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes lay statements, his written 
contentions, service treatment and personnel records, private 
and VA medical records and examination reports. Although the 
Board has an obligation to provide adequate reasons and bases 
supporting these decisions, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail. Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
files shows, or fails to show, with respect to the claims. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Background

Historically, the Veteran was service connected for an 
acquired absence of the left knee medial meniscus.  A 30 
percent rating for this disorder was assigned in a February 
2000 rating action.

By rating action in April 2003 service connection was granted 
for degenerative joint disease of the right hip, and for 
degenerative arthritis of the lower back.  Both disorders 
were found to be secondary to the left knee disorder.

By rating action in March 2004, individual unemployability 
was granted.

In March 2005 the Veteran filed the current claims of 
entitlement to increased evaluations for degenerative 
arthritis of the lower back and right hip.  

At a June 2005 VA examination, the Veteran reported a history 
of lower back pain with muscle spasms, stiffness, and 
tightness.  He claimed that he was unable to work due to 
multiple orthopedic complaints.  He reported difficulty 
bending, pushing, turning, and twisting.  He ambulated with 
two canes, and could walk 50 to 75 feet at a time.  The 
Veteran was independent in his activities of daily living.  

Examination revealed severe lumbar spasms.  Range of motion 
revealed forward flexion to 60 degrees, backward extension to 
10 degrees, and lateral rotation to 15 degrees.  Repeated 
motion studies did not change the range of motion, or reveal 
evidence of increased pain, fatigue, weakness, or 
incoordination.  Neurological examination was normal and 
motor strength was 5/5.  Sensory examination was 
unremarkable, and deep tendon reflexes were symmetrical.  The 
Veteran's gait was extremely antalgic and unsteady. The 
diagnosis was severe lower back degenerative joint disease.  
The examiner noted that the Veteran was clearly unemployable. 

The examiner noted that right hip degenerative joint disease 
was apparently documented by x-ray.  The Veteran reported 
deep achy pain. Range of motion revealed flexion to 90 
degrees, internal rotation to 15 degrees, and external 
rotation to 15 degrees.  Repeated motion studies did not 
change the range of motion, or reveal evidence of increased 
pain, fatigue, weakness, or incoordination. There was no 
significant history of flare ups of the back or right hip.  
The Veteran had not been bedridden in the prior 12 months due 
to either his back or his right hip condition.  The diagnosis 
was degenerative joint disease of the right hip.

At an October 2006 VA examination, the Veteran reported a 
history of arthritis of the lower back and right hip as a 
result of service injuries.  The back pain was described as 
tightness, achiness, stiffness, and spasms without radiating.  
He also reported severe right hip pain.  He ambulated with a 
significant limp and the help of a cane.  He did not wear a 
back brace.  He could walk about 50 feet, but was still 
independent in his activities of daily living.  He was unable 
to work due to all his other arthritic complaints.  He took a 
narcotic for pain.

Examination revealed paravertebral muscle tenderness and 
spasms.  Range of motion studies revealed forward flexion to 
40 degrees, backward extension to 10 degrees, and lateral 
rotation and flexion to 15 degrees.  Range of motion of the 
right hip revealed flexion to 95 degrees, internal rotation 
to 20 degrees, external rotation and abduction to 15 degrees, 
and extension to 10 degrees.  Repeated motion studies did not 
change the range of motion, or reveal evidence of increased 
pain, fatigue, weakness, or incoordination. The diagnostic 
impression was arthritis of the lower back and right hip.  
The examiner noted that while x-rays of the lumbar spine 
revealed degenerative joint disease, x-rays of the right hip 
were normal.

At a December 2007 VA examination, the examiner noted that 
the Veteran, in essence, reported incurring injuries 
inservice during a collision between his submarine and a 
Soviet submarine which resulted in the sinking of the Soviet 
submarine.  The service records on the other hand revealed 
that he was medically boarded out of service due to the 
worsening of a preexisting left knee injury.  The examiner 
goes on to note that:

The claimant goes on to eventually have a 
total knee replacement on the left, which 
is a compensable disorder for him, and he 
goes on to have the good fortune to be 
examined by an examiner a few years ago 
who proclaims that the claimant's low 
back disorder, hip joint disorder and 
right knee disorder are all caused by the 
compensable left knee disorder and I know 
of no medical evidence that would support 
that assertion.  Because of that 
assertion, the claimant now has 
compensability for low back disorder, hip 
joint disorder, and is probably working 
on the right knee and the degenerative 
joint disease of the right hip is a 
diagnosis made in the face of normal 
plain films of the right hip joint.  

Emphasis added.

The Veteran was able to drive his car.  He used no assistive 
devices prescribed for low back or hip joint disorder. He 
reported constant low back and right hip pain.  He 
experiences no prostrating occurrences of low back pain.  The 
Veteran has been granted Social Security benefits as well as 
individual unemployability. 

The examiner noted that the low back pain was without any 
sciatic features.  On examination gait was slow with a limp 
and a cane. Range of motion of the back revealed forward 
flexion to 10 degrees, but no backward extension, lateral 
rotation or lateral flexion.  The Veteran was adamant about 
not being able to move his back at all, thus accounting for 
the extreme limitation of motion of the low back.  There was 
no low back spasm or muscle tenderness.  The right hip joint 
range of motion revealed flexion, internal and external 
rotation to zero degrees, and abduction to 10 degrees.  The 
examiner again noted that the Veteran reported that motion 
was limited because it provokes low back pain.  Motor 
functions were normal.  Sensory neurological examinations 
were not done because the Veteran reported no sciatic 
history.  The range of motion was painful throughout.  The 
diagnoses were chronic low back pain, with imaging evidence 
of lumbosacral degenerative disease; and chronic right hip 
pain with no imaging evidence for degenerative joint disease.  
It was opined that perhaps the right hip pain was more 
related to low back disorder.  

Criteria 

The Veteran and his representative contend that lumbar and 
right hip degenerative arthritis are manifested by 
symptomatology that warrants the assignment of increased 
ratings.  It is requested that the Veteran be afforded the 
benefit of the doubt.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decisions are therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.   Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes.  38 C.F.R. § 4.27.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma which is substantiated by X-ray findings will be 
rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (range of motion flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

a.	Degenerative arthritis of the lower back

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating requires 
thoracolumbar forward flexion greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. A 40 percent rating 
is warranted when forward flexion of the thoracolumbar spine 
is limited to 30 degrees or less, or for favorable ankylosis 
of the entire thoracolumbar spine.  Unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent rating. 
38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 
(1992). 

After careful review of the medical evidence, the Board finds 
that degenerative arthritis of the lower back is not shown to 
warrant a rating higher than 20 percent prior to December 17, 
2007, or a rating higher than 40 percent since that date.  

In order to warrant a rating higher than 20 percent prior to 
December 17, 2007, the claimant's degenerative arthritis of 
the lower back would have to have been manifested by forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, or for favorable ankylosis of the entire thoracolumbar 
spine.  

At the June 2005 VA examination, the range of motion of the 
thoracolumbar spine was forward flexion to 60 degrees; and at 
the October 2006 VA examination forward flexion was to 40 
degrees.  Ankylosis of the entire thoracolumbar spine was not 
shown.  Both examinations equate to no more than a 20 percent 
evaluation.

In order to warrant a rating higher than 40 percent since 
December 17, 2007, the claimant's degenerative arthritis of 
the lower back would have to be manifested by unfavorable 
ankylosis of the entire thoracolumbar spine.  

At the December 2007 VA examination range of motion of the 
thoracolumbar spine revealed forward flexion to 10 degrees; 
backward extension, lateral rotation and flexion were all to 
0 degrees.  The examiner noted that this was not caused by 
ankylosis but by the Veteran's adamant refusal to move his 
back at all due to pain.  In any event, there was no 
objective evidence of unfavorable ankylosis then or at any 
time since December 17, 2007.  As such, the claim must be 
denied.

b. Degenerative joint disease, right hip; and, degenerative 
joint disease, right hip, abduction.

Disabilities of the hip are evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 (The 
hip and thigh).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 
(Ankylosis of the hip), 5254 (Flail joint of the hip), and 
5255 (Impairment of the femur) are not for application 
because the Veteran is not shown to have any of those 
symptoms. Accordingly, the Veteran's disabilities are ratable 
under Diagnostic Codes 5251 (Limitation of extension of 
thigh), 5252 (Limitation of flexion of thigh), and/or 5253 
(Impairment of thigh).

The rating criteria of Diagnostic Codes 5251 and 5252 
(limitation of motion of the thigh) are as follows: A rating 
of 10 percent is assignable for limitation of extension to 5 
degrees and/or limitation of flexion to 45 degrees. A rating 
of 20 percent is assignable for limitation of flexion to 30 
degrees. A rating of 30 percent is assignable for limitation 
of flexion to 20 degrees. A rating of 40 percent is 
assignable for limitation of flexion to 10 degrees.

The rating criteria of Diagnostic Code 5253 (impairment of 
thigh) are as follows: a rating of 10 percent is assignable 
for limitation of rotation (cannot toe-out more than 15 
degrees in the affected leg) or for limitation of abduction 
(cannot cross legs).  A 20 percent rating is assignable for 
limitation of abduction (motion lost beyond 10 degrees).  A 
20 percent rating is the maximum allowable under this 
Diagnostic Code.

Under VA rating criteria normal flexion of the hip is 0 
degrees to 125 degrees, and normal abduction of the hip is 0 
degrees to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

The Veteran's right hip degenerative joint disease is rated 
under Diagnostic Code 5252 for limitation of flexion.  After 
careful review of the medical evidence, the Board finds that 
this disorder prior to December 17, 2007 is not shown to 
warrant a rating higher than 10 percent; or a rating higher 
than 40 percent since 2007.  

In order to warrant a rating higher than 10 percent prior to 
December 17, 2007, the claimant's right hip degenerative 
joint disease would have to have been manifested by flexion 
of the right hip limited to 30 degrees or less.  This was not 
demonstrated by examination.   

At the June 2005 VA examination, range of motion was flexion 
to 90 degrees and internal and external rotation to 15 
degrees.  Likewise, at the October 2006 VA examination, range 
of motion of the right hip was flexion to 95 degrees; 
internal rotation to 20 degrees; external rotation and 
abduction to 15 degrees; and extension to 10 degrees.  
Repeated motion studies did not change the range of motion, 
or reveal evidence of increased pain, fatigue, weakness, or 
incoordination. Both examinations equate to no more than a 10 
percent evaluation.

In order to warrant a rating higher than 40 percent since 
December 17, 2007, the claimant's degenerative joint disease, 
right hip would have to be manifested by ankylosis of the 
right hip, hip flail joint, or femur impairment, none of 
which has been shown by examination.  The currently assigned 
rating is the maximum rating under that Diagnostic Code 5252 
for limitation of flexion of the right hip.

Likewise, the 20 percent rating assigned since December 17, 
2007 for degenerative joint disease, right hip abduction is 
the maximum rating under Diagnostic Code 5253 for impairment 
of the hip.  

Summary

The medical evidence does not show a factual basis for a 
separate rating for neurological symptomatology secondary to 
the service-connected low back and hip conditions.  There is 
no competent evidence that lower extremity sciatica is due to 
either degenerative joint disease or any other disorder. 

The Board acknowledges the Veteran's assertions and medical 
record notations regarding pain, but his current evaluations 
considered his functional loss due to his pain and weakness, 
see 38 C.F.R. §§ 4.40, 4.45, 4.59.  Finally, it must be noted 
that as to functional loss due to pain and discomfort as 
discussed by the Court in DeLuca; where, as here, the Veteran 
is already receiving the maximum ratings available for 
limitation of motion of the right hip, and the lumbar spine 
due to degenerative arthritis, the provisions of 38 C.F.R. §§ 
4.40, 4.45, do not apply. Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

The Veteran is already in receipt of individual 
unemployability benefits and therefore referral for 
extraschedular consideration is not indicated.  The 
applicable ratings properly describe the nature of these 
disabilities.  As a result, his disabilities are contemplated 
by the rating schedule, his disability picture is not 
exceptional, and there is nothing in the record to 
distinguish this case from the cases of numerous other 
Veterans who are subject to the schedular rating criteria for 
the same disabilities. See Thun v. Peake, 22 Vet. App. 111 
(2008).

Thus, the Board finds that the currently assigned ratings are 
appropriate and adequately address, as far as can practicably 
be determined, the average impairment of earning capacity due 
to degenerative arthritis of the lower back and right hip. 
See 38 C.F.R. § 4.1. In light of this finding, the Board 
finds no basis for referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine 
of reasonable doubt. As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application. Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

A rating in excess of 20 percent for degenerative arthritis 
of the lower back, prior to December 17, 2007, is denied.

A rating in excess of 40 percent for degenerative arthritis 
of the lower back, since December 17, 2007, is denied.

A rating in excess of 10 percent for degenerative joint 
disease, right hip, prior to December 17, 2007, is denied.

A rating in excess of 40 percent for degenerative joint 
disease, right hip, since December 17, 2007, is denied.

A rating in excess of 20 percent for degenerative joint 
disease, right hip, abduction, since December 17, 2007, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


